Filed 9/10/13 In re D.F. CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


In re D.F., a Person Coming Under the Juvenile
Court Law.

THE PEOPLE,                                                                                F066183

         Plaintiff and Respondent,                                         (Super. Ct. No. 09CEJ600846-3)

                   v.

D.F.,                                                                                    OPINION

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Fresno County. Gary D. Hoff,
Judge.
         Daniel A. Bacon for Defendant and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Charles A. French and John G.
McLean, Deputy Attorneys General, for Plaintiff and Respondent.


                                                        -ooOoo-
       Appellant D.F. was found by the juvenile court to have committed assault by
means of force likely to produce great bodily injury (Pen. Code,1 § 245, subd. (a)(4);
count 1), second degree robbery (§ 211; count 2), grand theft person (§ 487, subd. (c);
count 3), and two counts of misdemeanor battery (§ 242; counts 4 & 6).2 The court
further found that appellant personally inflicted great bodily injury in the commission of
count 1 (§ 12022.7, subd. (a)). On appeal, appellant contends there is insufficient
evidence to support the court‘s findings with respect to counts 1, 2, 4, and 6. He also
contends insufficient evidence supports the section 12022.7 enhancement in count 1. We
disagree with appellant‘s contentions and affirm the judgment.
                                            FACTS
       A.      Prosecution Evidence
       This appeal arises from appellant‘s involvement in two separate incidents on the
night of June 5, 2012, at the Bob Belcher Park on Alluvial Avenue in Fresno.
               1.     The First Incident (Counts 4 & 6)
       The first incident occurred around 7:00 p.m., after the victims, Mark Crenshaw
and Nicholas Macias, met up with an acquaintance, Blair Stevens, at the park. At some
point, Crenshaw and Macias went to the field area of the park, where they were
approached by appellant, his codefendant, S.C., and a third, unknown male.
       Appellant and S.C. started insulting Crenshaw; S.C. said his lip piercings were
―gay‖ and appellant said his shoes were ―dirty and messed up.‖ Crenshaw tried to tell
them he did not want any problems. When they continued insulting him, Crenshaw and
Macias turned around and started to walk away.
       As Crenshaw and Macias were walking down the field towards Alluvial Avenue,
appellant, S.C., the third male, and a fourth, unknown male started following them.

1        Further statutory references are to the Penal Code unless otherwise specified.
2        The court dismissed a second assault charge (count 5) pursuant to Welfare and
Institutions Code, section 701.1.
                                                2
Someone then started throwing small rocks at Crenshaw. The rocks missed and hit the
ground in front of him. Although Crenshaw had his back turned to them, he believed
appellant and S.C. were the ones throwing rocks at him. Crenshaw explained they were
the only ones who were being aggressive with him, and he heard S.C. say ―do you like
pebbles‖ before the rocks started to be thrown at him.
        After the rocks were thrown, Crenshaw saw S.C. holding a small, wooden
―souvenir‖ baseball bat. S.C. struck Crenshaw‘s right arm once with the bat. Appellant
then started walking towards Crenshaw and S.C. handed him the bat. As appellant
walked towards Crenshaw with the bat, Macias held up his hand and stepped in front of
appellant.
        Appellant walked into Macias‘s hand with his shoulder. S.C. told Macias not to
touch his friend and punched him in the face. Macias fell down and appellant‘s group
surrounded him. Macias recalled that, while he was on the ground, both appellant and
S.C. were hitting and kicking him. He also recalled that appellant hit him with the bat at
least once during the incident. The attack lasted approximately four seconds. Macias
testified he sustained a cut and swelling to two of his fingers and minor bruising to his
body.
              2.     The Second Incident (Counts 1, 2 & 3)
        The victim Andrew Pope met his friend, Amanda Ardemagni, at the park around
9:50 p.m. Ardemagni, who was having some personal issues, was crying and upset.
Ardemagni and Pope talked together for a while at the park then decided to drive
somewhere else to talk.
        As Ardemagni and Pope were walking back to the parking lot, four males
including appellant and S.C., ran up behind them. Pope turned around and asked them if
they were good. Appellant said, ―yeah, nigga, we good‖ and ―[w]hat the fuck are you



                                             3
doing.‖ Pope made a few comments about not wanting any trouble. He then turned
around and kept walking with Ardemagni towards their cars.
       Appellant‘s group followed them and made remarks such as ―come here, baby,
we‘ll show you a good time.‖ Ardemagni turned around and glared at them and then
continued walking with Pope towards their cars. When appellant‘s group continued to
follow them, Pope turned around and asked again whether they were good.
       Appellant replied, ―we faded, nigga, we faded.‖ Appellant then called Pope a
―punk ass nigga‖ and pushed him from behind. Pope told Ardemagni to run as the rest of
appellant‘s group ran up to him. Before she ran, she saw Stevens—who had been in the
park earlier with Crenshaw and Macias—punch Pope in the right temple. Pope stumbled
and then appellant‘s group surrounded him.
       Ardemagni ran into the middle of Alluvial Avenue and dialed 911. While on the
phone with the 911 operator, she became very emotional. She could see the four males
that comprised appellant‘s group were attacking Pope. Pope was on the ground and
―kind of rolling around from the different blows he was getting.‖ Ardemagni recalled
seeing appellant kicking and punching Pope, primarily in the back and chest. She also
saw S.C. kicking Pope ―as hard as he could‖ in the stomach and sides, and she saw
Stevens ―kicking and stomping on his head.‖
       While the rest of the group was still attacking Pope, Ardemagni saw appellant
―rummaging‖ through Pope‘s back pockets and the pockets on his sweater. Ardemagni
hung up during the 911 call, partly because she ―vaguely‖ heard Pope‘s assailants
―talking about finding his wallet and his phone.‖ Ardemagni explained, ―it clicked in my
head, shit, we‘re being mugged and I need to hide my phone in case they come after me
because this is the only thing I have to get us help.‖
       When asked which occurred first, hearing the statements about getting Pope‘s
wallet and phone or seeing appellant rummaging through Pope‘s pockets, Ardemagni

                                              4
testified, ―it was kind of all simultaneous.‖ She added she thought she heard the
statements after she saw appellant going through Pope‘s pockets but ―[appellant] was still
in his pockets while it was being said.‖
       In the meantime, a car Ardemagni had flagged down during the 911 call turned
around and drove back to her. When the car turned around, appellant‘s group stopped
attacking Pope and fled.
       On cross-examination, Ardemagni confirmed she heard someone say ―[g]et his
phone and wallet‖ during the assault, and testified that, if the police report said she heard
the statement after the assault, the report would be wrong.
       Pope recalled that, when he was on the ground, his ―neck and head continued to
get hit‖ and it felt like ―multiple people‖ were hitting him. At some point, he lost
consciousness. But before he lost consciousness, he heard someone say, ―Take his
fucking phone and his wallet‖ and felt someone going through his pockets. When Pope
regained consciousness, he found he was no longer on the pavement but on the grass with
Ardemagni holding his head and neck.
       Pope recalled that when he was loaded into the ambulance, paramedics were
tapping on him and telling him to stay awake, but he was not able to stay awake. The
next thing he remembered was being in the emergency room. At the hospital, Pope
underwent a CAT scan, received pain medication, and had to have stitches above both
eyebrows.
       After the incident, Pope continued to have head, neck, and back pain. He was
prescribed pain medication and was in bed for two weeks. He also suffered from
migraine headaches for approximately three weeks. The attack left visible scars above
his eyebrows. He also suffered from anxiety in certain situations.




                                              5
       Defense
       Fresno Police Officer Jeremy Preis interviewed Crenshaw and Macias on June 6,
2012, the day after the incident in the park. Macias told Officer Preis he knew appellant
and S.C. were the people involved in the incident, and that S.C. hit him and Crenshaw
with the souvenir bat. After S.C. hit him, Macias fell down and felt the bat hit him
several more times. Macias put his hands over his head to block the blows. He also felt
someone hitting and kicking him but could not describe who it was.
       When Fresno Police Officer Steven Jaquez interviewed Ardemagni on the night of
the incident, she made no mention of any profane statements being made by the suspects
prior to the attack. She said one of the suspects pushed Pope on the chest, but she did not
identify him. Ardemagni also said that, as the suspects fled, she heard one of them say,
―I‘m faded, nigga.‖ She made no mention of items being taken from Pope.
       Fresno Police Officer Christopher Lee conducted follow-up interviews of
Ardemagni and Pope on June 21, 2012. Officer Lee specifically asked Pope if he
remembered whether any demands were made for his cell phone and wallet. Pope said he
could not remember, but he did not think so. Pope did not mention hearing anyone say to
get his wallet or go through his pockets, or feeling anything being taken off him.
       Officer Lee also asked Ardemagni if she heard the suspects demand Pope‘s wallet
and phone prior to or during the assault. Ardemagni said she heard them say ―get his
phone and wallet‖ after the assault but was unsure if they took these items. She did not
mention she saw the suspects going through Pope‘s pockets or grabbing items.
       Fresno Police Officer Eric Sanders spoke to Pope at the hospital the night of the
incident. Pope reported that, when he saw the suspects in the park, he asked them if they
were okay but could not remember what exactly was said at that point. Pope explained
that it hurt to think. Pope did recall a male wearing a red hoodie sweatshirt punched him
in the side of the face and then being pushed by another male.

                                             6
       Officer Sanders learned from Pope that he no longer had his cell phone and wallet,
and the officer confirmed with the paramedics that they did not remove anything from
Pope‘s pockets. Pope did not say anything about what happened to his property. He
never told Officer Sanders he heard any of the people say to get his wallet or phone. Nor
did he say anything about feeling people rummaging through his pockets or taking items
from him at the scene.
       Dr. Richard Goka, a physician who specialized in physical medicine and
rehabilitation, reviewed medical records and other documents relating to the injuries Pope
sustained on June 5, 2012. In Dr. Goka‘s opinion, Pope‘s injuries were mild to moderate.
       Rebuttal
       On June 5, 2012, Jesse Magana lived in a house across the street from Bob
Belcher Park. Around 10:00 p.m., he heard a girl screaming. When he looked out his
window, he saw a girl in the middle of Alluvial Avenue flagging down a car and
screaming for help.
       Magana jumped his back fence and crossed Alluvial Avenue to reach the park.
There, he saw Pope lying in the parking lot area and Ardemagni trying to help him get
up. Magana described Ardemagni‘s demeanor as hysterical and petrified.
       Magana observed Pope was muttering incoherently and unable to stand on his
own. Pope had blood streaming down his head and a big knot on his head the size of a
baseball. Magana dragged Pope over to the grass area and laid him down. Magana never
saw Pope unconscious during the time he was assisting him.
                                      DISCUSSION
       Appellant contends the evidence is insufficient to support the juvenile court‘s
findings he committed misdemeanor battery (counts 4 & 6), assault (count 1), and
robbery (count 2). He also contends the evidence is insufficient to support the court‘s



                                             7
finding he personally inflicted great bodily injury in committing the assault in count 1.
For reasons discussed below, we find appellant‘s contentions unpersuasive.
       A.     Standard of Review
       In assessing a claim of insufficiency of the evidence, the reviewing court‘s task is
to review the entire record in the light most favorable to the judgment to determine
whether it contains substantial evidence—evidence that is reasonable, credible, and of
solid value upon which a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt. The standard of review is the same in cases in which the prosecution
relies mainly on circumstantial evidence. It is the trier of fact that must be convinced of a
defendant‘s guilt beyond a reasonable doubt. If the circumstances reasonably justify the
trier of fact‘s findings, the opinion of the reviewing court that the circumstances might
also reasonably be reconciled with a contrary finding does not warrant a reversal of the
judgment. (People v. Rodriguez (1999) 20 Cal.4th 1, 11; see also Jackson v. Virginia
(1979) 443 U.S. 307, 317–320; People v. Johnson (1980) 26 Cal.3d 557, 578.)
       In reviewing a challenge to the sufficiency of the evidence, appellate courts do not
determine the facts. We examine the record as a whole in the light most favorable to the
judgment and presume the existence of every fact the trier of fact could reasonably
deduce from the evidence in support of the judgment. (People v. Kraft (2000) 23 Cal.4th
978, 1053.) If the verdict is supported by substantial evidence, a reviewing court must
accord due deference to the trier of fact and not substitute its evaluation of a witness‘s
credibility for that of the fact finder. (People v. Ochoa (1993) 6 Cal.4th 1199, 1206.)
The testimony of a single witness—unless physically impossible or inherently
improbable—is sufficient for a conviction. (Evid. Code, § 411; People v. Young (2005)
34 Cal.4th 1149, 1181.)
       An appellate court must accept logical inferences that the trier of fact might have
drawn from circumstantial evidence. (People v. Maury (2003) 30 Cal.4th 342, 396.)

                                              8
Before the judgment of the trial court can be set aside for insufficiency of the evidence,
―it must clearly appear that on no hypothesis whatever is there sufficient substantial
evidence to support the verdict of the jury.‖ (People v. Hicks (1982) 128 Cal.App.3d
423, 429; see People v. Conners (2008) 168 Cal.App.4th 443, 453.)
       B.      Substantial Evidence of Misdemeanor Battery
       The juvenile court found that appellant committed misdemeanor battery on
Crenshaw and Macias, the lesser included offense of the charged assaults in counts 4 and
6. Appellant first contends there is insufficient evidence to support the juvenile court‘s
finding he committed misdemeanor battery on Crenshaw because there is no substantial
evidence he struck or touched Crenshaw in any way. Respondent counters that
substantial evidence supports the court‘s misdemeanor battery finding on a theory of
aiding and abetting.3 We agree with respondent.
       Battery is defined as ―any willful and unlawful use of force or violence upon the
person of another.‖ (§ 242.)
       ―[A] person aids and abets the commission of a crime when he or she, acting with
(1) knowledge of the unlawful purpose of the perpetrator; and (2) the intent or purpose of
committing, encouraging, or facilitating the commission of the offense, (3) by act or
advice aids, promotes, encourages or instigates, the commission of the crime.‖ (People v.
Beeman (1994) 35 Cal.3d 547, 561; see People v. Montoya (1994) 7 Cal.4th 1027, 1039.)
       ―Among the factors which may be considered in making the determination of
aiding and abetting are: presence at the scene of the crime, companionship, and conduct
before and after the offense.‖ (In re Lynette G. (1976) 54 Cal.App.3d 1087, 1094; see
People v. Campbell (1994) 25 Cal.App.4th 402, 409; In re Jose T. (1991) 230 Cal.App.3d

3      Contrary to appellant‘s assertion that the prosecutor never ―argue[d] that appellant … was
criminally responsible for a battery on … Crenshaw via an aiding and abetting theory,‖ the
prosecutor briefly stated in closing argument that ―one could argue it was an aiding and abetting‖
in connection with appellant‘s role in S.C.‘s attack on Crenshaw.
                                                9
1455, 1460 [―Neither mere presence at the scene of a crime, nor the failure to take steps
to prevent a crime, is alone sufficient to establish that a person is an aider and abettor.
Such evidence may, however, be considered together with other evidence in determining
that a person is an aider and abettor‖].)
       Applying these factors here supports the conclusion that appellant was an aider
and abettor. Appellant was not simply a spectator but an active participant in the events
surrounding S.C.‘s attack on Crenshaw. Prior to the attack, appellant and S.C. both
approached Crenshaw and made insulting comments on his appearance. When Crenshaw
attempted to walk away, appellant and S.C. both followed him, and rocks were thrown at
him from their direction. After S.C. struck Crenshaw on his arm with the souvenir
baseball bat, he passed the bat to appellant as appellant moved towards Crenshaw.
Appellant‘s conduct indicates he was intent on striking Crenshaw, and might very well
have personally committed a battery on Crenshaw had Macias not intervened, at which
point appellant and S.C. turned their attention to Macias and physically attacked him
instead. Viewing these circumstances in the light most favorable to the judgment, we
find the evidence was more than sufficient to support the conclusion that appellant aided
and abetted S.C.‘s commission of misdemeanor battery on Crenshaw.
       We also find sufficient evidence that appellant committed misdemeanor battery on
Macias. Macias‘s testimony that appellant was hitting and kicking him when he was on
the ground and that appellant hit him at least once with the bat during the incident
constitutes substantial evidence of the offense. Macias‘s prior police statement claiming
he covered his face and was unable to describe the person who was hitting and kicking
him does not necessarily render his testimony physically impossible or inherently
improbable as appellant suggests. Macias, for whatever reason, might not have been
completely forthcoming with the police. Recognizing the existence of ―discrepancies in
the evidence,‖ the juvenile court nonetheless found ―the witnesses generally credible and

                                              10
persuasive in their testimony as to what transpired.‖ We are not at liberty to second-
guess the court‘s evaluation of Macias‘s credibility.
       C.     Substantial Evidence of Assault
       Appellant contends insufficient evidence supports the juvenile court‘s finding he
committed assault under count 1, because there is no substantial evidence he applied to
Pope force likely to result in great bodily injury and, therefore, the offense should be
reduced to misdemeanor battery. We disagree.
       Assault is ―an unlawful attempt, coupled with a present ability, to commit a
violent injury on the person of another.‖ (§ 240.) The gravamen of the offense ―‗is the
likelihood that the force applied or attempted to be applied will result in great bodily
injury.‘ [Citation.]‖ (People v. Williams (2001) 26 Cal.4th 779, 787.) In other words, the
crime focuses on what might happen, not what did happen. (Ibid.) Actual injury to the
victim is not required. (People v. Valdez (1985) 175 Cal.App.3d 103, 113.) ―[A]ssault
only requires an intentional act and actual knowledge of those facts sufficient to establish
that the act by its nature will probably and directly result in the application of physical
force against another.‖ (People v. Williams, supra, 26 Cal.4th at p. 790.)
       Substantial evidence supports the juvenile court‘s finding that appellant assaulted
Pope. As appellant acknowledges, Ardemagni testified she saw appellant hitting and
kicking Pope in the back and chest when he was on the ground. Contrary to appellant‘s
suggestion, the absence of any serious injury to those particular areas of Pope‘s body
does not preclude a finding appellant committed an assault. The juvenile court could
reasonably conclude that appellant‘s act of hitting and kicking Pope in the upper body,
during a group beating, was an intentional act that was likely to result in great bodily
injury and therefore find he personally committed an assault on Pope.




                                              11
       D.     Substantial Evidence of Second Degree Robbery
       Appellant contends insufficient evidence supports the court‘s finding that he
committed second degree robbery under count 2. Relying primarily on evidence of
inconsistencies and omissions in Ardemagni‘s prior police statement, appellant argues
there is no substantial evidence he formed the requisite intent to steal during the assault
on POPE, rather than after the assault ended. We reject appellant‘s argument.
       ―Robbery is the taking of ‗personal property in the possession of another against
the will and from the person or immediate presence of that person accomplished by
means of force or fear and with the specific intent permanently to deprive such person of
such property.‘ [Citation.]‖ (People v. Lewis (2008) 43 Cal.4th 415, 464.)
       ―To support a robbery conviction, the evidence must show that the requisite intent
to steal arose either before or during the commission of the act of force. [Citation.] ‗[I]f
the intent arose only after the use of force against the victim, the taking will at most
constitute a theft.‘ [Citation.]‖ (People v. Marshall (1997) 15 Cal.4th 1, 34.)
       Substantial evidence supports the inference that appellant formed the intent to
steal during the assault on Pope. Ardemagni testified that the attack on Pope was still
occurring when she saw appellant rummaging through Pope‘s pockets and heard
someone say to get his wallet and phone. The evidence permits the reasonable inference
that appellant‘s intent to steal Pope‘s personal property was concurrent with his act of
force against him. Appellant‘s argument to the contrary is essentially a request that this
court reweigh Ardemagni‘s credibility, which we cannot do.
       E.     Sufficient Evidence to Support Great Bodily Injury Enhancement
       Lastly, appellant challenges the sufficiency of the evidence supporting the great
bodily injury enhancement in count 1, arguing there is no substantial evidence he
personally inflicted Pope‘s head injuries upon which the enhancement was based.
Respondent counters that the juvenile court properly found the enhancement to be true

                                              12
under the group-beating theory posited by the prosecution below. We agree with
respondent. We also reject appellant‘s claim that the injuries Pope sustained did not rise
to the level of great bodily injury.
       Section 12022.7, subdivision (a), requires that the confinement of ―[a]ny person
who personally inflicts great bodily injury on any person‖ be enhanced. The ―personally
inflicts‖ language in section 12022.7 was construed in People v. Cole (1982) 31 Cal.3d
568 (Cole) to exclude liability for aiders and abettors. In Cole, the defendant (during a
burglary and robbery) ordered his accomplice to kill the victim and blocked the victim‘s
escape while his accomplice repeatedly struck the victim, but defendant never himself
struck the victim. (Id. at p. 571.) The defendant challenged the section 12022.7
enhancement, and Cole held the ―personally inflicts‖ statutory language clearly and
unambiguously required that the individual accused of inflicting great bodily injury must
be ―the person who directly acted to cause the injury. The choice of the word
‗personally‘ necessarily excludes those who may have aided or abetted the actor directly
inflicting the injury.‖ (Cole, at p. 572.)
       In People v. S.C. (1989) 213 Cal.App.3d 589 (S.C.), the court of appeal evaluated
whether Cole precluded a section 12022.7 sentence enhancement when the defendant was
one of numerous assailants who attacked the victim, knocked him to the ground and
repeatedly hit and kicked him, causing the victim numerous significant injuries, primarily
to his head. Addressing the true finding on the section 12022.7 allegation, S.C. held there
was substantial evidence to support the finding. (S.C., at pp. 591–595.) Moreover, S.C.
concluded the Cole analysis did not apply in the context of a ―group pummeling.‖ (S.C.,
at p. 594.) ―[W]hen a defendant participates in a group beating and when it is not
possible to determine which assailant inflicted which injuries, the defendant may be
punished with a great bodily injury enhancement if his conduct was of a nature that it
could have caused the great bodily injury suffered.‖ (Ibid.)

                                             13
       The holding in S.C. was affirmed by our Supreme Court in People v. Modiri
(2006) 39 Cal.4th 481 (Modiri). The court in Modiri observed that nothing in the terms
―personally‖ or ―inflicts‖ as used in conjunction with ―great bodily injury‖ requires the
defendant to act alone in causing the victim‘s injuries. (Ibid.) Further, ―nothing in Cole
precludes a person from receiving enhanced sentencing treatment where he joins others in
actually beating and harming the victim, and where the precise manner in which he
contributes to the victim‘s injuries cannot be measured or ascertained.‖ (Modiri, supra,
31 Cal.3d at p. 495.)
       Here, Ardemagni testified she saw Stevens kicking and stomping on Pope‘s head,
the area to which his serious injuries were confined. Based on this evidence, appellant
claims he cannot be punished with the section 12022.7 enhancement because it is known
that Stevens was the assailant who personally inflicted the great bodily injury on Pope.
Therefore, he argues the S.C. exception does not apply because the evidence shows only
Stevens could have personally inflicted the injuries.
       We disagree with appellant‘s contention that only Stevens could have caused
injuries to Pope‘s head and face. The juvenile court could reasonably believe it was
impossible to determine who caused the injuries. After Pope fell, appellant‘s group
surrounded him, and Ardemagni ran out into the street, where she dialed 911 and flagged
down a passing car. The evidence thus suggests Ardemagni was not always in a position
to see precisely who did what during the incident. Moreover, in describing the blows he
received to the area of his head, Pope testified it felt like ―multiple people‖ were hitting
him. This evidence renders it difficult to determine exactly ―whose foot could be traced
to a particular kick [and] whose fist could be patterned to a certain blow.‖ (S.C., supra,
213 Cal.App.3d at p. 594.)
       The juvenile court here reasonably concluded there was ―sufficient evidence to
show … each minor … applied substantial force to the victim‖ and ―the force with which

                                              14
each individual applied either caused or contributed to the great bodily injury that was
inflicted, specifically, each minor in the assault … put [Pope] in a position where the
assault was completed by the group.‖ The circumstances in this case present the type of
scenario covered by the S.C. exception. Appellant ―join[ed] others in actually beating
and harming the victim,‖ and ―the precise manner in which he contribute[d] to the
victim‘s injuries cannot be measured or ascertained.‖ (Modiri, supra, 31 Cal.3d at
p. 495.) Accordingly, the court did not err in applying the S.C. exception to find the great
bodily injury enhancement to be true.
       Finally, we reject appellant‘s assertion that the injuries Pope sustained to his face
and head did not rise to the level of great bodily injury. Citing Justice Corrigan‘s
concurring opinion in People v. Cross (2008) 45 Cal.4th 58, 73–74 (Cross), appellant
asserts Pope‘s injuries did ―not meet the definitions originally contemplated by the
legislature when passing [section] 12022.7.‖ In this regard, appellant complains there is
no substantial evidence Pope ―suffered any loss of consciousness, much less a prolonged
loss of consciousness or severe concussion, nor bone fractures or protracted loss of
impairment of any function of any bodily member or organ, nor did Mr. Pope require
extensive suturing or suffer serious disfigurement.‖
       However, a great bodily injury need not be one that caused the victim to suffer
permanent, prolonged or protracted disfigurement, impairment, or loss of bodily function.
(People v. Escobar (1992) 3 Cal.4th 740, 750 [great bodily injury found where rape
victim suffered extensive bruises and abrasions on legs, knees and elbows, injury to neck,
and soreness in vaginal area impairing ability to walk]; Cross, supra, 45 Cal.4th at p. 64
[injury ―need not be so grave‖ as to cause victim permanent, prolonged, or protracted
bodily damage]; see also People v. Sanchez (1982) 131 Cal.App.3d 718, 733 [multiple
abrasions, lacerations, swelling and bruising to eye and cheek]; S.C., supra, 213



                                             15
Cal.App.3d at pp. 592-595 [great bodily injury finding sustained where victim suffered
swollen jaw, bruises to head and neck, and sore ribs].)
       Here, the juvenile court found ―there was great bodily injury, primarily the loss of
consciousness, … established beyond a reasonable doubt by the evidence.‖ The court‘s
finding is supported by substantial evidence. Pope testified he lost consciousness at the
time of the assault and subsequently was unable to follow the paramedics‘ instructions to
stay awake in the ambulance. Witnesses‘ reports of Pope‘s incoherence at the scene and
at the hospital were not inconsistent with his reported loss of consciousness. Following
the incident, Pope was medicated for continuing head, neck, and back pain, was confined
to bed for two weeks, and suffered migraines for three weeks. At the time of appellant‘s
adjudication hearing, Pope suffered lingering anxiety and, in the scars above his
eyebrows, bore visible reminders of the senseless, unprovoked assault by appellant and
his companions on June 5, 2012. In light of all the evidence before it, the court could
reasonably conclude Pope suffered great bodily injury within the meaning of section
12022.7, subdivision (a).
                                     DISPOSITION
       The judgment is affirmed.

                                                                _____________________
                                                                            HILL, P. J.
WE CONCUR:


 _____________________
CORNELL, J.


 _____________________
FRANSON, J.



                                            16